McLaughlin, J. (dissenting):
The defendant appeals from a judgment of the Court of General Sessions of the county of New York, convicting him of the crime of rape in the first degree, for which he was sentenced to imprisonment in a State’s prison for a term of not less than ten years nor more than nineteen years and six months.
He admits that he had intercourse with the complaining witness at the time stated in the indictment, but alleges that it was with her consent. The complaining witness was at the time between nineteen and twenty years of age, and engaged as a domestic in an apartment in a large building, there being-several similar apartments on the same floor. The defendant was what is termed in the record an “elevator boy,” engaged in operating one of the elevators. The record fails to disclose his age, but it may be inferred from a statement made by him at the time he was arraigned and pleaded to the indictment' that he was somewhat younger.
The complaining witness testified that between three and four o’clock on the afternoon of December 5, 1911, while she was alone in the apartment, the bell to the front door rang, which she answered, and, on opening the door, she saw the defendant; that she took the chain off the door, and he came into the hall, gave her a letter, and asked her for a drink of whisky; that she thereupon took him to the kitchen and gave him a glass of it; that after he drank it he forcibly took her onto a bed in an adjoining bedroom and ravished her. She admitted, on cross-examination, that for three or four months previously she had sustained very intimate relations with the defendant; that he had frequently hugged, kissed and “wrestled” with her; that on four or five previous occasions while she was alone she had permitted him to enter the apartment, on two of which she had given him whisky, and on each of which he was in her room and in her bed. Her own language is: “He was in my room; he was laying in my bed about five times; but he didn’t do me anything.” ’
Her testimony that on the occasion in question he used force, and she resisted, is not corroborated in any respect. She did not state that she attempted to make any outcry in going from *506the kitchen to the bedroom, not even then, until they were on the bed; and when asked what she then said to him, answered, “I told him to go to hell.” She further Stated that after he had accomplished his purpose and started to leave, “ I called him back and I said ‘ I ain’t going to tell this to my mistress; ” but she subsequently qualified this statement by saying that she told him she would tell her mistress, which she did soon after her return.
It is urged by the learned district attorney that there is some corroboration as to the resort to force, in the testimony of a physician to the effect that he had examined the complaining witness within five or six days after the occurrence, and discovered “black and blue marks on the skin of both thighs, on the inner parts. ” But there was nothing to connect such marks with any act of the defendant, the complaining witness not even mentioning them or claiming that she was injured by the defendant where they appeared.
The defendant, as already indicated, strenuously denied that he had resorted to force, or had had intercourse with the complaining witness against her will. He made no attempt to escape, and when arrested frankly admitted that the intercourse had taken place. While it may be true that there was a question of fact for the jury, nevertheless, I am of the opinion that, when all the testimony is considered, there is so much doubt about the defendant’s guilt that the conviction ought not to be permitted to stand, but justice requires a new trial should be ordered. (Code Grim. Proc. § 521.) Sir Matthew Hale’s statement in regard to the crime of rape has frequently been approved by the courts. He said: “It must be remembered that it is an accusation easily to be made and hard to be proved, and harder to be defended by the party accused, though never so innocent.” (1 Hale P. 0. 635.) The statement is peculiarly applicable here, since the complaining witness is white and the defendant colored.
The judgment of conviction should, therefore, be reversed and a new trial ordered.
Miller, J., concurred.
Judgment affirmed.